Appellant was charged upon information and complaint with the offense of unlawfully carrying a pistol, and upon conviction his punishment was assessed at a fine of $100 and thirty days imprisonment in the county jail.
The only assignment of error is that the evidence is insufficient to support the judgment. The State proved that a pistol was taken off of defendant. The defendant offered an explanation which, if true, entitled him to an acquittal. The State introduced a witness to prove the falsity of the explanation. The jury heard the defendant's explanation of his possession of the pistol, and the State's testimony. They evidently did not believe the witnesses for defendant, but did believe the State's theory. Under these circumstances we will not disturb the jury's findings.
The judgment is affirmed.
Affirmed.